Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 22, 1975, convicting him of murder, upon a jury verdict, and imposing sentence. Judgment affirmed. Along with the other contentions raised on appeal, we have considered defendant’s pro se argument (embodied in a letter dated May 10, 1978) that he was denied the effective assistance of counsel both in the trial court and on this appeal. We find the contentions to be lacking in merit. Gulotta, J. P., Shapiro, Cohalan and O’Connor, JJ., concur.